Citation Nr: 1733617	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a back disorder.

2. Whether the reduction in disability rating from 20 percent to 10 percent for bilateral hearing loss was proper.

3. Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

4. Entitlement to an initial rating in excess of 10 percent for tinnitus associated with service-connected bilateral hearing loss.

5. Entitlement to an initial rating in excess of 50 percent for headaches, to include on an extraschedular basis.

6. Entitlement to service connection for sleep apnea, to include as secondary to service-connected postoperative residuals of a nasal fracture.

7. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) as due to military sexual trauma (MST) and depressive disorder due to service-connected disabilities.

8. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) from August 26, 2013.

9.  Entitlement to a TDIU prior to August 26, 2013, pursuant to 38 C.F.R. § 4.16(b) (2016).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2011, September 2012, and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In the March 2011 rating decision, the RO granted an increased rating to 20 percent for bilateral hearing loss effective July 26, 2010; awarded service connection for tinnitus, assigning a 10 percent rating effective October 28, 2010; denied service connection for a psychiatric disorder; denied an application to reopen a claim for service connection for a back disorder because the evidence provided was not material; and continued a noncompensable rating for a service-connected residuals of postoperative nasal fracture.  The Veteran appealed the assigned ratings for bilateral hearing loss, tinnitus, postoperative nasal fracture; the denial of service connection for a psychiatric disorder; and the denial to reopen his claim for a back disorder.

In the September 2012 rating decision, the RO reduced the Veteran's bilateral hearing loss to 10 percent, effective March 19, 2012; and granted service connection for headaches, assigning a rating of 50 percent effective September 30, 2011.  The Veteran appealed his reduction to 10 percent for hearing loss and his assigned disability rating of 50 percent for headaches.

In the August 2013 rating decision, the RO continued the ratings of 50 percent and 10 percent for headaches and tinnitus, respectively; denied service connection for sleep apnea due to a service-connected postoperative nasal fracture; and denied a TDIU.  The Veteran appealed the continuation of the assigned ratings, and the denials of service connection for sleep apnea and for a TDIU.

In October 2014, the RO awarded a rating of 10 percent for residuals of postoperative nasal fracture, effective August 26, 2013.  The Veteran did not appeal the assigned rating or the effective date.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997).

The Board notes that the RO has not issued a statement of the case (SOC) in regards to the Veteran's notice of disagreement with the reduction to 10 percent of his bilateral hearing loss.  However, the RO issued an August 2014 SOC with regards to the 10 percent rating for bilateral hearing loss; the Board finds this SOC implicitly continued the reduction as well as denying the Veteran's claim for an increased rating for bilateral hearing loss.  The Veteran appealed both the increased rating and reduction claim in a September 2014 substantive appeal VA Form 9.  As explained in greater detail below, since the Board finds that the reduction in the assigned rating for hearing was improper, there is no prejudice to the Veteran. 

The issue of residuals for a traumatic brain injury has been raised by the record in an October 2014 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

The issues of entitlement to service connection a psychiatric disorder and an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1987 rating decision, the RO denied the Veteran's claim of entitlement to service connection for low back pain.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the June 1987 rating decision is new but not material, and does not raise a reasonable possibility of substantiating the claim of service connection for a back disorder.

3.  In a September 2012 rating decision, the RO reduced the Veteran's bilateral hearing loss from 20 percent to 10 percent effective, March 19, 2012.

4.  The reduction of the 20 percent rating for the Veteran's bilateral hearing loss was not based on improvement in the Veteran's ability to function under the ordinary conditions of life and work.

5.  The Veteran's service-connected tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.

6.  The Veteran's service-connected headaches are assigned the maximum schedular rating authorized under Diagnostic Code 8100 and the Veteran's headache symptoms are contemplated by the schedular criteria.

7.  The Veteran does not have sleep apnea that is due to disease or injury in service, or caused by or aggravated by a service-connected disability.

8.  From August 26, 2013, the evidence reflects that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The June 1987 rating decision that denied the claim of entitlement to service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
 
2.  The additional evidence received since the June 1987 decision is not new and material, and reopening of the claim of service connection for low back disorder is therefore not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The reduction in rating for a bilateral hearing loss from 20 percent to 10 percent was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.71a, Diagnostic Codes (DC) 5003, 5243 (2016).

4.  There is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, DC 6260 (2016).

5.  There is no legal basis for a schedular rating in excess of 50 percent for the Veteran's headaches, and an extraschedular rating is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, DC 6260 (2016).

6.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  With reasonable doubt resolved in favor of the Veteran, from August 26, 2013, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters on August 2010, November 2011, and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; military personnel records; private and VA treatment records; SSA records; and several VA examinations reports.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The Veteran's claim for service connection for a back disorder was denied because there was no evidence of a chronic back disorder during service, and the April 1987 VA examination report and x-rays did not confirm the existence of a chronic back disorder.  To reopen the claim, there would have to be new evidence that related to the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In a June 1987 rating decision, the RO denied service connection for a back disorder.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the June 1987 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the June 1987 rating decision included the Veteran's service treatment records (STRs) and the April 1987 VA examination.  In particular, the April 1987 examiner noted a 1983 injury and diagnosed residuals of discomfort as described, post-traumatic changes by x-rays, and limitation of motion. 

Relevant evidence received more than one year since the June 1987 rating decision includes private treatment records, VA treatment records, and SSA records.  Specifically, the SSA records document that the Veteran did not have any back problems until October 2002 when he injured his back at work, which resulted in a spinal fusion in March 2003, and a re-injury in December 2005 when he fell while working.  VA treatment records likewise chronicle the Veteran's low back pain since his October 2002 back injury. 

This evidence received since the June 1987 rating decision is not new and material.  SSA records and VA treatment records received since the June 1987 rating decision do not relate to an unestablished fact necessary to substantiate the merits of the claim.  To the contrary, the SSA and VA treatment records since the January 1987 rating decision reflect that the Veteran did not have any back problems until October 2002 when he injured himself at work.  There is no evidence of a nexus between the Veteran's current back disorder and his in-service back pain.  As the new evidence does not relate to the basis for the prior denial, it is not new and material.  
 
Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, while new, is not material.  Therefore, the Board finds that reopening of the claim of service connection for low back disorder is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

III. Reduction of Hearing Loss Rating

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

However, as is the case here, since the proposed reduction did not involve reduction in the overall amount of compensation payable to a beneficiary, the due process protections of 38 C.F.R. § 3.105(e) did not apply.  

Nevertheless, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced. Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

In the present case, the Veteran contends that the reduction was improper because his hearing loss had worsened, and continued to worsen even with hearing aids.

The Board determines that the reduction in rating for the Veteran's bilateral hearing loss was not proper.  A review of the RO's September 2012 rating decision, which pertained to the reduction, demonstrates that the RO appears to have essentially analyzed the issue of reduction of the 20 percent evaluation just as it would a claim for an increased rating.  Specifically, the RO did not address whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  The evidence does not reflect that there was any improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, the Veteran's competent, credible lay statements indicated that his hearing worsened despite the use of hearings, notwithstanding any improvement in audiometric test scores.

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 20 percent rating for the Veteran's service-connected bilateral hearing loss did not properly apply the provisions of 38 C.F.R. § 3.344 , the reduction is void.  The appropriate remedy in this case is a restoration of the 20 percent rating.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

IV. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

As it pertains to her claims, the Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Tinnitus

Tinnitus is evaluated under DC 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2016).  This is the maximum schedular evaluation assignable for that condition.

The Federal Circuit affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, DC 6260, and the Veteran has not indicated that his tinnitus symptoms are not contemplated by the schedular criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Thus, there is no legal basis upon which to award more than a single 10 percent rating.  In light of the above, the Veteran's appeal as to this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Headaches

Diagnostic Code 8100 provides that a 50 percent rating is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran's headaches have been assigned an initial 50 percent disability rating.  This is the maximum schedular evaluation assignable for that condition, and he contends that he is entitled to an extra-schedular rating.

VA treatment records in 2012 reflect that the Veteran's headaches usually began on the bilateral occipital area with pressure-like quality and an intensity rated at eight or nine out of 10 and lasting five days.  The Veteran reported his headaches had worsened and that he had been suffering from constant headache in the past two weeks.  He experienced phonophobia, dizziness, blurry vision, visual scotomas, and bilateral hand numbness at times with cold diaphoresis.  He denied nausea, vomiting, photophobia, loss of consciousness, involuntary movements, or focal motor deficits.  

A March 2012 VA examination report documents complaints of recurrent headaches since an in-service the trauma in 1976, at times requiring hospitalizations.  The Veteran described his headaches as beginning suboccipitally and spreading to all the head, pulsatile, and associated with sonophobia, nausea, and visual changes.  The headaches occurred three to four times weekly and could last for several days.  The examiner noted that most attacks were prostrating and lasted longer than two days.  The examiner also noted that the headaches impacted the Veteran's ability to work as they increased tardiness and absenteeism due to pain, and rendered him unable to perform any activity while having the prostrating headaches. 

A July 2013 VA examination report reflects that the Veteran takes medication regularly to treat his headaches.  The Veteran described his headache pain as pulsating or throbbing head pain on both sides of the head that began in the suboccipucium and spread to the entire head, which lasted one to two days.  Non-headache symptoms included nausea, vomiting, sensitivity to light, sensitivity to sound, and change in vision.  The examiner found that the Veteran had no characteristic prostrating attacks of migraine headache pain; but that he did have prostrating attacks of non-migraine headache pain and very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner opined that his headaches impacted his ability to work due to his history of chronic dizziness. 

A November 2014 VA treatment record indicates that the weather in Michigan aggravated the Veteran's headaches such that he now experienced unremitting headaches every day.  The headaches were bilateral and frontal, and described as pounding and throbbing, with photophobia.  The Veteran also reported that he had dizziness and lightheadedness, and spinning sensation associated with the headaches.  The physician found that the Veteran had complicated migraines, and that he was disabled due to severe migraine headaches.

Based on the evidence above, the Board finds that the Veteran's headache symptomatology does not warrant referral for extraschedular consideration.  Here, the rating criteria specifically address the Veteran's headache symptomatology.  As described above, the Veteran has chronic, prostrating headaches that occur at least once per week lasting hours.  The diagnostic criteria include the nature and duration of the headaches that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his post-traumatic headache symptoms are contemplated by the rating schedule.

In addition, as explained in more detail below, the Board is granting a TDIU.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).

As such, the Veteran's service-connected headaches have been assigned the maximum schedular rating available for headaches under 38 C.F.R. §4.124a, DC 8100, and there is no legal basis upon which to award a rating in excess of 50 percent.  In light of the above, the Veteran's appeal as to this claim must be denied.  Sabonis, 6 Vet. App. at 426.



V. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran contends that he has sleep apnea secondary to his service-connected postoperative residuals of a nasal fracture.

VA treatment records in 2012 reflect subjective complaints of nasal obstruction secondary to nasal trauma with status post nasal fracture, and no improvement of symptoms of dyspnea, snoring, nasal obstruction, constant headaches, and hyposmia.  Records also reflect a history of sleep apnea.

A July 2013 VA examination report documents the Veteran's history of postoperative residual nasal fracture and his complaints of sleeping problems, persistent daytime tiredness, and problems breathing due to nasal congestion.  The examiner found that there were no signs or symptoms attributable to sleep apnea.  A sleep study was conducted in July 2013, the results of which revealed a respiratory analysis showing an Apnea-Hypopnea Index (AHI) of 4 9 per hour, which was considered normal.  The examiner noted that the AHI did not include central events, which were sleep onset related and were considered physiologically normal.  The examiner diagnosed normal AHI and opined that the sleep study was normal.

Based on the evidence above, the Board finds that service connection for sleep apnea, to include as secondary to service-connected residuals of postoperative nasal fracture, is not warranted.  The July 2013 VA examiner specifically found that the July 2013 sleep study was normal and did not diagnose sleep apnea.  To the extent that the Veteran has indicated he experienced sleep apnea or related symptoms the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service, or is due to or aggravated by a service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  In this case, as there is no diagnosis of sleep apnea, any symptoms are not due to this disease.  It follows that any disability in this regard is not due to disease or injury in service, or due to or aggravated by service-connected disease or injury.

The Board has also considered the Veteran's statements concerning the etiology of his sleep apnea.  While the Veteran is competent to report his snoring and daytime tiredness, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service or a service-connected disability relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his sleep apnea are not competent.   

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

VI. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Pursuant to the Board's decision above, the Veteran has been granted service connection for a headaches (rated as 50 percent disabling from September 30, 2011); tinnitus associated with bilateral hearing loss (rated as 10 percent from October 28, 2010); bilateral hearing loss (rated as noncompensable from February 27, 1987; and 20 percent from July 26, 2010); and postoperative residuals of a nasal fracture (rated as noncompensable from February 27, 1987, and 10 percent from August 26, 2013).  The Veteran has a combined rating of noncompensable from February 27, 1987; 20 percent from July 26, 2010; 30 percent from October 28, 2010; 60 percent from September 30, 2011; and 70 percent from August 26, 2013 (to include the restoration of the 20 percent rating for hearing loss herein).  Hence, he meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) from August 26, 2013.

Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The evidence of record reveals that the Veteran completed his GED.  He worked in the production line for a mattress company, a janitor, and as a floor worker.  The Veteran reported he retired in 2006, and SSA records show that he stopped working due to a work-related back injury.

The record reflects that the Veteran's bilateral hearing loss makes it difficult for him to understand speech and would cause significant difficulty in situations where background noise was present where it affected the signal to noise ratio.  In addition the June 2013 VA examiner stated that the Veteran could work in quiet situations where background noise did not interfere with acoustic signal, such as desk jobs.  However, both the Veteran's VA physicians and the VA examiners opined that the Veteran's headaches impacted his ability to work, as the pain would increase absenteeism and tardiness.  Further, in November 2014, the Veteran's VA physician specifically found that the Veteran was disabled due to severe migraine headaches.  In addition, in September 2014 the Veteran submitted a vocational assessment, which found that the Veteran was severely limited by headaches, hearing loss, and tinnitus, and that while the Veteran might be able to perform sedentary work, he did not have the educational level or the employment training and experience to qualify for a desk job.  The assessor noted that the Veteran had mainly worked as a manual laborer in a production line and as a janitor, and that his service-connected disabilities would prevent him from meeting the basic requirements of a sedentary position due to pain and the amount of medication he was taking to treat his conditions. 

Thus, the evidence shows that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment from August 26, 2013, the day he met the schedular criteria.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from August 26, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for a low back disorder, and the application to reopen this claim is denied.

Restoration of a 20 percent rating for bilateral hearing loss is granted, subject to the rules and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for tinnitus associated with service-connected bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 50 percent for headaches, to include on an extraschedular basis, is denied.

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected postoperative residuals of a nasal fracture, is denied.

Entitlement to a TDIU from August 26, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims.

The Veteran reported that he has psychiatric disorders, to include PTSD due to MST and witnessing the death of a friend during a training exercise.  Specifically, the Veteran reported that he was sexually assaulted during basic training and that he reported the assault to his superiors but that nothing was done, and that he witnessed his friends dying while stationed in Europe between 1975 and 1977.  In addition, the Veteran also contended that he experienced anxiety and depression due to his service-connected bilateral hearing loss and chronic headaches. 

The Veteran's military personnel records document that he served in Germany from January 1975 to October 1978.

A November 2010 VA examination report reflects that the Veteran was court marshalled for tearing up his uniform after being accused of going absent without leave.  The examiner noted the Veteran's statements that he started drinking after being sexually assaulted during basic training.  The examiner diagnosed cocaine-induced mood disorder and cocaine dependence, and no other mental disorder.  The examiner opined that the Veteran's psychiatric condition was not caused by or a result of the Veteran's military service because there was no evidence of psychiatric complaints, findings, or treatment during service or within one year of military discharge.  The examiner also noted that the Veteran sought psychiatric treatment once in 2006, 19 years after service, and did not pursue it further, and that the Veteran's cocaine-induced mood disorder and cocaine dependence were not related to the Veteran's service-connected conditions in terms of anatomy, pathophysiology, or etiology.

However, the Board notes that STRs reflect a psychiatric evaluation in November 1985.  The examiner noted that on both administration of the MMPI, the validity of scale configuration and other validity indices consistently suggested that the Veteran made a rather extreme, unsophisticated attempt to present himself in a negative light by exaggerating his pathology.  The examiner found that the clinical profile was thus of questionable validity, but that if the test were valid, the clinical profile suggested that the Vet was psychotic or under acute, severe situation stress.  The examiner diagnosed rule out malingering; rule out adjustment disorder with mixed emotional features.  A 1987 separation report of medical examination and medical history was negative for any psychiatric problems.

SSA records show that the Veteran experienced depressive symptoms starting in 2000 due to his work-related back injury and inguinal hernia.  A February 2007 VA treatment record reflects depression due to his back, neck, headache, and inability to work.  In March 2007, the Veteran had diagnosed depressive disorder and was experiencing frustration due to his physical and financial problems.  In May 2007, he had diagnosed adjustment disorder with depressed mood.  In March 2012, the VA physician noted the Veteran's self-reported history of MST, and diagnosed recurrent major depression without psychotic features, mood disorder, depressive substance induced alcohol and cocaine abuse in partial remission. 

Based on the evidence above, the Board finds the November 2010 VA examination inadequate.  Here, the examiner's opinion appeared to rely solely on a lack of evidence in the service treatment records and a lack of post-service treatment records prior to 2006 without commenting on the Veteran's report of an in-service MST and the Veteran's report of depression, frustration, and anxiety due to his service-connected disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In addition, the Board notes that the AOJ did not attempt to verify the Veteran's in-service stressor of witnessing the death of his friends while stationed in Germany.  Therefore, the Board concludes that a remand is necessary for VA to fulfill its duty to assist to verify the Veteran's military service, verify his statements that he participated in training exercises while in Germany, and request from the Veteran sufficient information to verify any in-service stressors involving the deaths of his friends during training exercises.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Further, in his October 2014 VA Form 9, the Veteran stated that his hearing loss had worsened and he requested a new VA examination to assess the severity of his condition.  The Board notes that the last VA audiological examination was in June 2013, over four years ago.  As such, the Board finds that a new VA examination is necessary to properly assess the severity of the Veteran's hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the evidence reflects that the Veteran's service connected disabilities had a significant impact on his employability prior to the August 26, 2013 date he became eligible for this benefit on a schedular basis.  Consequently, remand for referral of the issue of entitlement to a TDIU prior to August 26, 2013 pursuant to 38 C.F.R. § 4.16(b) is warranted.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Provide the Veteran with the required notice regarding claims for service connection for PTSD due to MST pursuant to 38 C.F.R. § 3.304 (f)(5).

2.  After allowing time for the Veteran's response to the MST notice, conduct any necessary development based on additional information received as to this reported stressor.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information in regards to the death of his friends while stationed in Germany. 

4. Contact any appropriate source the AOJ deems necessary to verify the Veteran's in-service stressors while in Germany from 1975 to 1977.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) as regards requesting records from Federal facilities. 0020

5.  After completing the above to the extent possible, schedule the Veteran for a VA psychiatric examination with an appropriate mental healthcare professional to address the nature and etiology of the Veteran's psychiatric disability. 

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

The examiner is requested to provide an opinion on the following questions:

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's reported MST of being sexually assaulted during basic training occurred as he has reported?  In offering this opinion, the examiner should discuss whether there are any markers, including but not limited to behavioral changes after the asserted assault, to support the occurrence of MST.  The examiner should also discuss the lay statements submitted by the Veteran and his family and friends.

(b) Identify all diagnosed psychiatric disorders that have been present since the Veteran's July 2010 claim, including but not limited to PTSD or anxiety disorder. 

In offering such opinion, if there is a PTSD diagnosis, the examiner should identify which stressor(s) upon which the diagnosis is based has been corroborated or verified. 

If the examiner finds that the criteria for a PTSD diagnosis have not been met, either due to lack of sufficient stressor or otherwise, the examiner must explain why this is so. 

(c) For each currently diagnosed mental health disorder, is it at least as likely as not that the disorder had its onset during or was otherwise caused by the Veteran's service? 

(d) If not, for each currently diagnosed mental health disorder, is it at least as likely as not that the disorder is the result of or was aggravated by the Veteran's service-connected disabilities?

If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of any psychiatric disorder, he or she should reconcile such findings with the Veteran's medical history.

5.  Schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

6.  Refer the issue of entitlement to a TDIU prior to August 26, 2013, pursuant to 38 C.F.R. § 4.16(b), to the Director, Compensation Service.

7.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


